DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
	The present claims are allowable over the closest prior art of the 700°C runs by Liang et al. in "Influence of heating parameters on properties of the Al-Si coating applied to hot stamping" (2017).
	Liang discloses a process for pre-conditioning a 0.002 wt% or 20 ppm boron-containing steel (Table 1, bottom p. 2) that is 1.8 mm thick with a coating of Al-10wt% Si (section 2.1, lower left column p. 2).  The processes closes to the instant application are those of the 700°C runs where the coated sheet is heated at a heating rate of either 10°C/s or 50°C/s and held at 700°C for 3 seconds, then water quenched (see generally Fig. 1 on p. 3).  The cross-section SEM images of these runs have been reproduced below.

    PNG
    media_image1.png
    350
    971
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    353
    972
    media_image2.png
    Greyscale

However, even while annealing at 700°C for 3 seconds, there is neither the formation of AlSi pockets (i.e., islands, zones, phases, etc.) that can be seen in Figs. 5e and 7c.  The 930°C runs of Figs. 5f and 7d are included above, and while these do show AlSi pockets, they contain more than 10wt% of Fe as more than half of the coating is an intermetallic phase with more than 25 at% Fe (i.e., >12 at% Fe in the lowest Fe-containing phase with a higher wt% due to Fe's relative atomic weight to Al and Si).  This annealing at 700°C for 3 seconds meets the process parameters in [0031] of the specification as filed of 700-750°C for less than 10 minutes for a steel with a thickness of up to 2.5 mm.
	In addition, Liang does not disclose that their process parameters (predetermined time and temperature) are a function of the thickness of the boron steel material.
	Therefore, the process as claimed of obtaining a coating with AlSi pockets and less than 10% Fe as presently claimed is neither disclosed nor suggested by the closest prior art, Liang.
Finally, Applicant's declarations overcome the 35 U.S.C. 112(a) rejection of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is (571)272-

CHRISTOPHER D. MOODY
Examiner
Art Unit 1732

/C.D.M./Examiner, Art Unit 1732                                                                                                                                                                                                        

/Patricia L. Hailey/Primary Examiner, Art Unit 1732